Citation Nr: 0603031	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
post-operative tenodesis, right fifth finger, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an effective date earlier than January 7, 
2002, for the assignment of a 10 percent disability rating 
for post-operative tenodesis, right fifth finger.

3.  Entitlement to service connection for a kidney disorder 
with hypertension, to include as a result of exposure to 
ionizing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel
INTRODUCTION

The veteran had active military service from September 1970 
to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that granted a 10 percent disability rating for 
post-operative tenodesis, right fifth finger, effective from 
January 7, 2002.  The veteran appealed the assigned rating as 
well as the effective date.  The April 2002 rating decision 
also denied service connection for hypertension, which has 
been recharacterized to include the veteran's assertion that 
his hypertension is related to an underlying kidney disorder.

In March 2004, the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence and to cure 
specified due process defects.  The matter was returned to 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  The 10 percent disability evaluation assigned for the 
veteran's right fifth finger disability is equal to the 
compensation that he would receive for amputation of that 
digit.

2.  The veteran's right little finger disability does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

3.  A claim for an increased evaluation for a right fifth 
finger disability was received from the veteran on January 7, 
2002.


4.  There is no evidence prior to January 7, 2002, of the 
veteran submitting a  claim for an increased evaluation for 
his right little finger disability and it is not factually 
ascertainable from the evidence of record that his right 
little finger disability increased in severity prior to 
January 7, 2002.  

5.  A kidney disorder with hypertension was not manifested in 
service or within one year of service discharge, and no 
medical evidence has been presented showing a nexus between 
any disease or injury in service and the veteran's renal 
cysts and/or hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for post-
operative tenodesis, right fifth finger, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.2, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 
5227 (2002), Diagnostic Codes 5010-5229, 5227 (2005), 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001), Diagnostic Code 
7801, 7802, 7803, 7804, 7805 (2005).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's right little 
finger disability.  38 C.F.R. § 3.321(b)(1) (2005).

3.  The criteria for an effective date earlier than January 
7, 2002, for the award of a 10 percent disability rating for 
post-operative tenodesis, right fifth finger, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2005).

4.  A kidney disability with hypertension was not incurred in 
or aggravated by military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in February, March, and May 2002 and August 
2004, the RO advised the veteran of the essential elements of 
the VCAA.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for an increased rating, an earlier 
effective date for an increase in benefits, and service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was advised 
of the type(s) of evidence needed to establish his claim an 
increased rating, an earlier effective date for an increase 
in benefits, and for service connection.  The August 2004 
letter provided specific notice to the veteran that he should 
submit any additional evidence or information that he felt 
would support his claims.  The February, March, and May 2002 
and August 2004 letters therefore provided notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The April 2002 rating decision, August 2002 Statements of the 
Case (SOCs), and  Supplemental Statements of the Case (SSOCs) 
dated in June and July 2005 collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
increased rating, an earlier effective date, and service 
connection.  The June 2005 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service personnel and medical records are associated with the 
claims file.  Records and reports have also been obtained 
from the Boise VA Medical Center (VAMC).  Efforts were made 
to obtain treatment records the Sepulveda VAMC from 1976 and 
the Boise VAMC from 1980 to 1989.  However, in a letter dated 
in March 2005, Boise VAMC reported that the veteran's records 
dated from the 1970's to 1980's would have been achieved at 
the VA records center in Seattle and subsequently moved to a 
records storage facility in Missouri.  The VAMC indicated 
that it had requested a retrieval of the veteran's records 
and had received a "No Find" response.  The veteran was 
advised of this negative development.  Further, in a letter 
dated in August 2004, the veteran was asked to submit copies 
of his employment examination from Magic Mountain in 1976 and 
treatment records from St. Alphonsus Regional Medical Center 
in 1984 or complete a medical release so that the RO could 
obtain those records.  Neither those records nor the releases 
have been submitted by the veteran.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The veteran was 
afforded VA examinations to determine the nature and severity 
of his service connected right fifth finger disability and 
the etiology of his kidney and hypertensive disabilities.  
The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini, 18 
Vet. App. 112; Quartuccio, 16 Vet. App. 183; Mayfield, 19 
Vet. App. 103.  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2005).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would over compensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran's service-connected right finger little 
disability is evaluated under Diagnostic Code 5227.  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including, effective August 26, 2002, the rating criteria for 
evaluating impairment of a single finger.  See 67 Fed. Reg. 
48784-48787 (July 26, 2002).  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for a disorder of the little 
finger.  However, the schedule indicated that extremely 
unfavorable ankylosis would be rated as amputation under 
Diagnostic Codes 5152 through 5156.  In order to classify the 
severity of ankylosis and limitation of motion of the fifth 
finger, it is necessary to evaluate whether motion is 
possible to within two inches (5.1 centimeters) of the median 
transverse fold of the palm.  See 38 C.F.R. § 4.71 and 4.71a, 
Multiple Fingers: Favorable Ankylosis (2002).  If the veteran 
is able to do so, the rating will be for favorable ankylosis, 
otherwise unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784-48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for a disability of the little (fifth) finger based 
on ankylosis.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.  

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2005).  Motion of the thumb and fingers should be 
described by appropriate reference to the joints whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the proximal transverse crease of palm.  38 C.F.R. § 4.71 
(2005).

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
a 10 percent evaluation was warranted for superficial, poorly 
nourished scars with repeated ulceration.  Diagnostic Code 
7804 provided that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars could also be rated under 
Diagnostic Code 7805 based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Superficial scars that do not 
cause limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches (77 sq. cm.). 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  The revised criteria continue to provide that 
scars are otherwise rated based on limitation of function of 
affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Service connection was granted for the residuals of post-
operative tenodesis, right fifth finger, in September 1976.  
A noncompensable disability evaluation.  That rating remained 
in effect until the veteran filed his claim for increase in 
January 2002.  By a rating action dated in April 2002, the 
noncompensable disability rating assigned to the veteran's 
right little finger disability was increased to 10 percent, 
effective from January 2002.  Reference was made to a March 
2002 VA examination report that showed the veteran could only 
flex the proximal interphalangeal joint 15 degrees, that he 
was unable to flex the distal interphalangeal joint, and that 
scars on the finger were painful.  The RO indicated that the 
10 percent disability evaluation had been assigned based the 
finding of the tender scars.

The most recent competent evidence of the veteran's symptoms 
is provided in the March 2005 VA examination report.  At that 
time, the veteran complained of pain and discomfort of his 
right fifth finger.  He said he experienced the pain on a 
daily basis, and that the pain was more severe when he 
attempted to engage in activities that utilized the finger.  
The right fifth finger was observed to remain extended no 
matter what the veteran did with his hand.  He could reach up 
with the fourth finger and flex the fifth but he could not 
move it by itself.  He had a normal range of motion at the 
metacarpophalangeal joint of approximately 90 degrees.  
However, he was only effectively able to move the whole 
finger unassisted thought more than 20 degrees at the 
metacarpal phalangeal joint.  He had 10 degrees of flexion of 
the proximal interphalangeal joint and the distal 
interphalangeal joint was fixed with no motion.  The scars on 
the veteran's right little finger were observed to be well 
healed with no abnormalities.  The diagnosis was flexor 
tendon laceration of the right fifth finger, which was 
essentially nonfunctional and projected out all the time on 
use.

Under the "amputation rule" the combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2005).  The amputation of the 
little finger at proximal interphalangeal joint would result 
in a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156 (2005).  The veteran is therefore receiving the 
maximum benefit available under the "amputation rule" for his 
right little finger disability.

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes.  In 
this case, the examiner in March 2002 described the right 
fifth finger as "nonfunctional."  However, neither the 
"old" or "new" rating criteria provide for a disability 
rating in excess of noncompensable for loss of range of 
motion or ankylosis of a single digit.  The Court has held 
that if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, 
as discussed above, additional compensation is in any case 
not possible under the "amputation rule."

In sum, the preponderance of the evidence is against the 
assignment of an increased evaluation for the veteran's 
service-connected residuals of post-operative tenodesis, 
right fifth finger.  The Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
right little finger disability.  There is no objective 
evidence that the veteran's finger disability, in and of 
itself, has resulted in marked interference with employment.  
Indeed, although he indicated that his finger disability 
caused him to stop working as a building contractor because 
he could not hold a hammer, the Board's attention is drawn to 
an October 2004 treatment note that indicated that the 
veteran was "doing some construction work."  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.

Effective date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.

The VA Office of General Counsel (OGC) explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The OGC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In fixing an effective date for an award of increased 
compensation, VA must therefore make two essential 
determinations.  It must determine when a claim for increased 
compensation was received, and when a factually ascertainable 
increase in disability occurred.

The relevant facts of this case show that service connection 
for residuals of post-operative tenodesis, right fifth 
finger, was granted in September 1976, and that a 
noncompensable rating was assigned.  Notice of the decision 
was provided to the veteran on October 6, 1976, to his 
address of record.  There is no indication that the notice 
was returned to the RO as undeliverable.  The veteran's mere 
statement of nonreceipt of the notice of the September 1976 
rating decision granting his claim for service connection and 
assigning an initial noncompensable rating, or of his 
appellate rights with respect to it, is insufficient to 
overcome the presumption of regularity.  See Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); Mindenhall v. 
Brown, 7 Vet. App. 217, 274 (1994).  

In September 2001, correspondence was received from a "next 
friend of a claimant" and indicated that the veteran wished 
to establish an informal claim under 38 C.F.R. § 3.155(a).  
No reference was made to the veteran's right finger 
disability.  Thereafter, in a statement received on January 
7, 2002, the veteran filed a claim for an increased rating 
for his service-connected right finger disability.  A rating 
decision was issued in April 2002 that granted a 10 percent 
disability rating for residuals of post-operative tenodesis, 
right fifth finger, effective from January 7, 2002.

The veteran contends that the 10 percent disability rating 
assigned to his right finger disability should have been made 
effective to May 1976, which was when he was initially 
granted service connection for the disability.  He asserts 
that he never received notification of the decision.  No 
evidence has been submitted, however, that rebuts the 
presumption of regularity that was discussed above.  The 
Board will therefore presume that the veteran did indeed 
receive the notice of the September 1976 decision.  Thus, as 
the veteran did not appeal the September 1976 decision, the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

The veteran has alternately argued that the September 2001 
"next friend" letter should have been considered as an 
informal claim for an increased rating.  A specific claim in 
the form prescribed by the Secretary of VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  38 C.F.R. § 3.155(c) 
provides that when a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase will be accepted as a claim.  Here, although the 
September 2001 letter indicated that it was making an 
"informal claim," the letter made no reference in any 
respect to the veteran's right finger disability, let alone a 
claim for an increased rating.  The communication received in 
September 2001 therefore may not be construed as an informal 
claim for increased evaluation for residuals of post-
operative tenodesis, right fifth finger.  38 C.F.R. §§ 
3.1(p), 3.155(a).

The Board has also considered the clinical evidence to 
determine if it was factually ascertainable that the 
veteran's right finder disability warranted a 10 percent 
rating prior to January 7, 2002.  In this regard, there are 
no records for the one year period prior to the veteran's 
January 7, 2002, claim for increase that suggest that the 
criteria for a 10 percent disability rating for his right 
finger disability had been met.

In conclusion, the Board finds that the evidence of record 
did not factually show an increase in the veteran's service-
connected right finger disability warranting a compensable 
disability evaluation prior January 7, 2002.  There is also 
no evidence that the veteran filed a claim for an increased 
rating prior to January 7, 2002.  Evidence to support the 
award of an effective date earlier than January 7, 2002, has 
not been presented.  Thus, the preponderance of the evidence 
is against the veteran's claim, which must be denied.

Service connection

The veteran claims that his currently diagnosed hypertension 
was initially recognized and diagnosed in service.  He states 
he underwent testing shortly after his service discharge to 
determine the cause of his hypertension.  He says he was 
discovered to have a cyst on his kidney, and that he 
underwent surgical removal of the same.  He maintains that he 
has had several kidney stones and problem with hypertension 
since that time.  Alternately, the veteran argues that his 
work around nuclear warheads (ionizing radiation) caused his 
hypertension and renal problems.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) or renal 
calculi become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service. 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

The Board has carefully reviewed this appeal under each of 
these the legal theories.  However, as the preponderance of 
the evidence is against the claim under any theory of 
entitlement, service connection for a kidney disorder with 
hypertension is denied.

As to the basic theory of entitlement, the Board acknowledges 
the fact that an October 1972 narrative summary indicated 
that the veteran was recorded as having a blood pressure of 
150/110 prior to tenodesis surgery of the right little 
finger.  However, the report also shows that the veteran's 
blood pressure came down to a "consistent 80 to 90 diastolic 
reading" with bedrest.  A hypertensive intravenous push 
(IVP) was non-diagnostic but it suggested a rapid excretion 
by the left kidney.  Subsequent service medical records are 
absent any findings of treatment or diagnosis of a kidney 
disorder or hypertension in service.  The veteran's service 
discharge examination indicated that his genitourinary system 
was normal, and that his blood pressure was 128/88.  There is 
also no evidence that the veteran was diagnosed as having 
hypertension or renal calculi within one year of service 
discharge.

Indeed, a VA examiner observed in June 2005 that she could 
only find one documented occasion of high blood pressure in 
service, and that the subsequent service medical records 
showed that the veteran's blood pressure returned to normal.  
Based on this evidence, the examiner opined that it was less 
likely as not that the veteran's hypertension had its onset 
in service or was etiologically related to any in-service 
disease or injury.  She further indicated that the "rapid 
excretion" of the kidney on IVP was an incidental findings, 
and that it was less likely as not related to any renal 
pathology.  The examiner added that any renal cyst that the 
veteran may have had in 1976 was more likely than not to have 
been benign and therefore not likely the cause of the 
veteran's hypertension.  In sum, service connection for a 
kidney disorder with hypertension is not warranted under a 
direct basis or presumptive basis under 38 C.F.R. § 3.309(a) 
because there is no evidence that either problem was 
manifested in service or within the first post service year.

As to the second method of establishing service connection, 
if a veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants.  
The list of diseases specific to radiation-exposed veterans, 
and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), does not include renal cysts, renal calculi, or 
hypertension.

Because none of the claimed disorders is listed at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), even if the 
Board assumes that the veteran participated in service in a 
"radiation-risk activity" as that term is defined by 
applicable law, his kidney cysts and/or calculi and 
hypertension are not diseases that can be presumptively 
service connected by showing any in-service participation in 
a radiation-risk activity.  Consequently, as a matter of law, 
service connection cannot be granted here on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, as to the third method of establishing service 
connection, neither renal cysts nor hypertension are included 
in the list of radiogenic diseases found under 38 C.F.R. § 
3.311.  Moreover, the veteran has not presented any 
scientific and/or medical evidence that his kidney cysts or 
hypertension are related to an alleged in-service exposure to 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(3); VAOPGCPREC 
15-99.  Consequently, as a matter of law, entitlement to 
service connection for a kidney disorder with hypertension 
under the third method is not warranted.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection a kidney disorder with 
hypertension and that, therefore, the provisions of § 5107(b) 
are not applicable


ORDER

Entitlement to an increased evaluation for residuals of post-
operative tenodesis, right fifth finger, is denied. 

Entitlement to an effective date earlier than January 7, 
2002, for the assignment of a 10 percent disability rating 
for post-operative tenodesis, right fifth finger, is denied.

Entitlement to service connection for a kidney disorder with 
hypertension, to include as a result of exposure to ionizing, 
is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


